Skoglund, J.,
¶ 16. dissenting. The trial court here ruled that the Town assessor lacked authority to conduct a second reassessment and grievance proceeding that resulted in an assessed value more than twice that originally assigned to taxpayers. The Town claims, and the majority here concludes, that the Town was entitled to conduct a second reassessment — and presumably additional ones as well — up until the time when the grand list was formally lodged, under the authority of 32 V.S.A. § 4111(f), which authorizes town listers to correct “any error or omission” in the abstract. The language of the provision and the overall statutory scheme of which it is a part do not, however, support this conclusion. Accordingly, I respectfully dissent.
¶ 17. The underlying facts and statutory background are ably set forth in the majority opinion and need not be repeated. As the majority notes, 32 V.S.A. § 4111(e) sets forth the town listers’ duty to notify taxpayers of any changes in them assessment and, significantly, requires personal notice of their right to file a grievance concerning such changes, as well as notice of the time and place where the grievance meeting will occur. The Town essentially argues that 32 V.S.A. § 4111(f) provides a separate and independent basis for the listers to make changes in order to correct any “omission or error” in the abstract. Yet, unlike subsection (e), subsection (f) makes virtually no provision for the taxpayer to grieve the change, and requires no notice of the time and place where such a grievance may be brought. To remedy what would represent, under the Town’s theory, a glaring omission and to provide a minimal level of due process, the Town here seeks, in effect, to graft the notice and hearing provisions of subsection (e) onto subsection (f). These procedural protections are not provided for in the statute, however, and it is not within this Court’s power to rewrite the law. See Caledonian-Record Publ’g Co. v. Vt. State Coll., 2003 VT 78, ¶ 9, 175 Vt. 438, 833 A.2d 1273 (where the Legislature has omitted language from a statute, “we are constrained not to rewrite it”) (citation omitted).
¶ 18. A closer reading of the language and context of subsection (f) suggests an entirely different purpose, albeit a more limited one. The statutes here refer repeatedly to the listers’ duties, at the conclusion of the grievance proceeding, to make corrections to individual lists as necessary, 32 V.S.A. §§ 4111(c), 4151(a); to generate “certificates setting forth such corrections” as they shall determine, id. § 4221; and to promptly provide notice of all such corrections to the taxpayer, id. § 4224. The provision in § 4111(f) authorizing the assessor to “correct” any discovered error or omission is perfectly consistent with this language and scheme, and suggests that its intent was merely to state — in summary fashion — the listers’ *593duty to make corrections based upon the taxpayer’s showing of error at the grievance proceeding. This construction is supported by the concluding language of the provision, requiring notice to the taxpayer of any correction either by mail or personal delivery “unless such change was made in his or her presence!’ Id. (emphasis added). Although the taxpayer’s personal appearance at the grievance meeting is not required, id. § 4222, it is logical and reasonable to conclude that the reference here is to errors discovered, and corrections made, in the taxpayer’s “presence” through the bringing of a challenge at the grievance meeting itself.
¶ 19. The Town argues that, so construed, subsection (£) would “duplicate” the provisions of § 4111(c), which provides that the listers will meet “to hear all grievances and make corrections in such list,” and § 4221, which requires that, once the taxpayer’s objections have been heard and decided, the listers “shall add to the aforesaid abstract certificates setting forth such corrections therein as they shall determine” and forward a copy of such certificate to the taxpayer affected. As these two provisions illustrate, however, many of the steps set forth in § 4111 are restated or developed at greater length in one or more additional sections. Section 4111(c) provides, for example, that the listers “will meet at some place ... designated by them to hear ... grievances.” This requirement is restated in § 4221 (“[o]n or before May 20, the listers shall meet at the place so designated”) and § 4222 (“[t]he listers shall meet at the time and place designated in such notice to hear all persons aggrieved”). The statutory scheme is, in fact, replete with such redundancies. Prior and subsequent references to the listers’ duty, summarized in § 4111(f), to correct errors shown at the grievance meeting is thus perfectly consistent with the overall statutory scheme.
¶ 20. I would reject, therefore, the Town’s claim that § 4111(f) authorized the assessor to correct taxpayers’ assessments apart from correcting any error or omission shown at the grievance meeting. The basic question remains, however, whether the Town was otherwise authorized to send a second notice of changed valuation and schedule a second meeting and appeal period, or whether — as the trial court here concluded — it was the intention of the Legislature that all grievances from changes in property valuations be heard at one grievance meeting. The language and overall statutory scheme support the trial court’s conclusion.
¶21. That the Legislature contemplated one scheduled meeting —• taking place if necessary over the course of several days — finds ample support in the text, which repeatedly employs the definite article and singular case in referring to the grievance meeting. See id. § 4111(e) (listers shall notify affected taxpayers of “the time and place fixed in the public notice hereinafter provided for, when persons aggrieved may be heard,” and public notices shall identify “the time and place of the meeting for hearing grievances and making corrections”); id. § 4111(g) (persons who feel aggrieved shall “on or before the day of the grievance meeting” file objections in writing). The one provision cited by the majority where “meetings” appears, id. § 4341, is merely a list of meetings and hearings that may be subject to extended deadlines based upon the town’s population, not a substantive provision dealing with the assessment process. The majority also purports to rely on §4221, which provides that the listers shall meet at the place designated for the grievance hearing and “from day to day thereafter.” But this language suggests that the statute contemplates one scheduled hearing continued for as many days as are necessary to complete the grievance process, not multiple scheduled meetings. The majority also cites Miller v. Town of West Windsor, *594167 Vt. 588, 590, 704 A.2d 1170, 1173 (1997) (mem.), where we recognized that the “day to day” language implies some “flexibility,” permitting a town to commence the grievance hearing several days past the fourteen-day deadline, but this stops well short of authorizing several successive grievance and appeal periods where the statute plainly provides for one.
¶ 22. Equally persuasive in this regard is the Legislature’s clear intention that the grievance process move forward on a highly expedited basis, allowing no more than two weeks between notice and hearing, 32 V.S.A. §§ 4111(a), 4221; two weeks for completion of the hearing, id. § 4221; one week for notice of any corrections, id. § 4224; and two weeks for filing the corrected abstract as the town’s grand list, id. § 4151. While a second appeal period and grievance meeting is possible within these limited time frames, the provision of so little leeway supports the conclusion that a single grievance proceeding was intended.
¶ 23. Nothing in this straightforward construction of the statute leads to absurd or unreasonable results, as the Town contends. Considerations of fairness amply support a legislative decision to restrict the number of reassessments and grievance proceedings to which a taxpayer must be subjected. The majority’s suggestion in this regard that taxpayers suffered “no prejudice” is well wide of the mark. Ante, ¶ 14. Unless plainly authorized by the statutory language, taxpayers should not be forced to expend the time and resources, or to undergo the accompanying stress and strain, of grieving multiple reassessments at the sole discretion of the Town. Nothing in such a construction, moreover, compels the Town to accept on a permanent basis an incorrect assessment. As the majority recognizes, 32 V.S.A. § 4261 allows the Town to correct any “obvious error” even after the grand list has been lodged.
¶ 24. For all of the foregoing reasons, therefore, I would affirm the trial court’s judgment.